

116 HR 1172 IH: Ensure Washington Funds Government Responsibly Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1172IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Kildee (for himself and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committees on Oversight and Reform, House Administration, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 31, United States Code, to provide for automatic continuing appropriations, to
			 withhold the pay of the President and Members of Congress during any
			 period in which such automatic continuing appropriations are in effect,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensure Washington Funds Government Responsibly Act. 2.Automatic continuing appropriations (a)In GeneralChapter 13 of title 31, United States Code, is amended by inserting after section 1310 the following new section:
				
					1311.Continuing appropriations
						(a)
 (1)If any appropriation measure for a fiscal year is not enacted before the beginning of such fiscal year or a joint resolution making continuing appropriations is not in effect, there are appropriated such sums as may be necessary to continue any program, project, or activity for which funds were provided in the preceding fiscal year—
 (A)in the corresponding appropriation Act for such preceding fiscal year; or (B)if the corresponding appropriation bill for such preceding fiscal year did not become law, then in a joint resolution making continuing appropriations for such preceding fiscal year.
								(2)
 (A)Appropriations and funds made available, and authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be at a rate of operations not in excess of the lower of—
 (i)100 percent of the rate of operations provided for in the regular appropriation Act providing for such program, project, or activity for the preceding fiscal year, increased by the percent increase (if any) in the Consumer Price Index for Urban Consumers (CPI–U, published by the Bureau of Labor Statistics of the Department of Labor) between the 2 months immediately preceding the date this section begins to be in effect;
 (ii)in the absence of such an Act, 100 percent of the rate of operations provided for such program, project, or activity pursuant to a joint resolution making continuing appropriations for such preceding fiscal year, increased by the percent increase (if any) in the CPI–U between the 2 months immediately preceding the date this section begins to be in effect; or
 (iii)100 percent of the annualized rate of operations provided for in the most recently enacted joint resolution making continuing appropriations for part of that fiscal year or any funding levels established under the provisions of this Act, increased by the percent increase (if any) in the CPI–U between the 2 months immediately preceding the date this section begins to be in effect.
 (B)During the period in which this section is in effect in a fiscal year, the applicable rate of operations under subparagraph (A) shall be increased by the percent increase (if any) in the CPI–U. The increase provided under this subparagraph shall—
 (i)occur on any date during such period that the Bureau publishes the CPI–U; and (ii)extend beyond the last day of that fiscal year in the same manner.
 (C)If this section is in effect at the end of a fiscal year, funding levels shall continue as provided in this section for the next fiscal year.
 (D)During any period in which this section is in effect, any sequestration order with respect to discretionary spending under section 254 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 904) shall have no force or effect.
 (3)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of a lapse in appropriations and ending with the date on which the applicable regular appropriation bill for such fiscal year becomes law (whether or not such law provides for such program, project, or activity) or a continuing resolution making appropriations becomes law, as the case may be.
 (b)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.
 (c)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation bill or a joint resolution making continuing appropriations until the end of a fiscal year providing for such program, project, or activity for such period becomes law.
 (d)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—
 (1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or
 (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period..
 (b)Clerical AmendmentThe table of sections of chapter 13 of title 31, United States Code, is amended by inserting after the item relating to section 1310 the following new item:
				
					
						1311. Continuing appropriations..
			3.Prohibiting paying the President or Members of Congress while automatic continuing appropriations
			 are in effect
			(a)Rule for One Hundred Sixteenth Congress
 (1)Holding salaries in escrowIf a pay period occurs during the One Hundred Sixteenth Congress during the period described in paragraph (2), the payroll administrator of each House of Congress shall—
 (A)deposit in an escrow account and exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (i)the daily rate of pay of the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (ii)the number of 24-hour periods during the pay period; and (B)release amounts deposited in an escrow account under subparagraph (A) to such Member of Congress only upon the expiration of the period described in paragraph (2).
 (2)Period describedThe period described in this paragraph is the period that— (A)begins on the day on which appropriations and funds are made available pursuant to section 1311 of title 31, United States Code (as added by section 3(a)); and
 (B)ends on the earlier of— (i)the date on which appropriations and funds are no longer made available pursuant to section 1311 of such title; or
 (ii)the last day of the One Hundred Sixteenth Congress. (3)Withholding and remittance of amounts from payments held in escrowThe payroll administrator of each House of Congress shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) that would apply to the payment if the payment were not subject to paragraph (1).
 (4)Release of amounts at end of the congressIn order to ensure that this subsection is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payment to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Sixteenth Congress.
				(b)Subsequent Congresses
 (1)Reduction in salariesIf a pay period occurs during the One Hundred Seventeenth Congress or any succeeding Congress during the period described in paragraph (2), the payroll administrator of each House of Congress shall exclude from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—
 (A)the daily rate of pay of the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501); and
 (B)the number of 24-hour periods during the pay period. (2)Period describedThe period described in this paragraph is the period that—
 (A)begins on the day on which appropriations and funds are made available pursuant to section 1311 of title 31, United States Code (as added by section 3(a)); and
 (B)ends on the date on which appropriations and funds are no longer made available pursuant to section 1311 of such title.
 (c)President’s salaryThe salary of the President shall be withheld, deposited in escrow, and released in the same manner as prescribed under subsections (a) and (b) for a Member of Congress.
 (d)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrator of each House of Congress with such assistance as may be necessary to enable the payroll administrator to carry out this section.
 (e)DefinitionIn this section, the following definitions apply: (1)The term Member of Congress means a Senator or a Representative in, or Delegate or Resident Commissioner to, the Congress.
 (2)The term payroll administrator, with respect to a House of Congress, means— (A)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
 (B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.
					